DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-11 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 6-7, it appears the phrase “, the fixed portion” should be deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0252744 (Kamada et al.).
With regards to claim 1, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor S1 (e.g. acceleration sensor); a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis comprises a first movable portion 17 and a second movable portion 16 disposed with the swing axis interposed between the first movable portion and the second movable portion (as observed in Figures 1,12); a fixed portion 13 that supports the movable body and is fixed to the substrate (as observed in Figure 
With regards to claim 2, Kamada et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18b, an inertial sensor S1 (e.g. an acceleration sensor); a substrate 21; a movable body 11 that swings around a swing axis 15 along a Y-axis comprises a first movable 17 portion and a second movable portion 16 disposed between the swing axis interposed between the first movable portion and the second movable portion (as observed in Figures 1,12); a fixed portion 13 that supports the movable body and is fixed to the substrate (as observed in Figure 2a); a stopper 18 that is fixed to the substrate and regulates rotational displacement of the movable body around a Z-axis by coming into contact with the movable body; the stopper includes a first stopper 18 (e.g. right-hand stopper 18 on top row of stoppers for first movable portion 17 in Figures 1,12) facing the first movable portion 17 of the movable body along the Y-axis and having a separation distance L1 from the swing axis (as observed in Figure 12); a second stopper 18v9 (e.g. top right-hand stopper in Figure 12; paragraphs [0075],[0076]) facing the first movable portion 17 of the movable body along the Y-axis and having a separation distance L2 shorter than the separation distance L1 from the swing axis (as 
With regards to claim 3, Kamada et al. further discloses a beam 14 that couples the fixed portion 13 and the movable body 11 such that the beam has a thickness in a direction along the Z-axis greater than a width in a direction along the X-axis.  (See, paragraph [0043]; as observed in Figures 1,12).
	With regards to claim 4, Kamada et al. further discloses each of the first stopper 18 and the second stopper 18 is provided in plural along the Y-axis.  (See, as observed in Figure 12).
	With regards to claim 5, Kamada et al. further discloses the stopper 18 includes a third stopper 18 (e.g. top left-hand side stopper) that faces the movable body 11 along the X-axis.  (See, as observed in Figure 1).
	With regards to claim 6, Kamada et al. further discloses each of the first stopper 18 (e.g. right-hand stopper 18 on top row of stoppers for first movable portion 17 in Figures 1,12) and the second stopper 18 (e.g. left-hand stopper 18 on top row of stoppers for first movable portion 17 in Figures 1,12) is positioned outside the movable body.  (See, as observed in Figures 1,12 of Kamada et al. which is similar to Figure 6 of Instant application where the first and second stoppers 41,42 are positioned outside the movable mass).
With regards to claim 8, Kamada et al. further discloses one of the first stopper 18 and the second stopper 18v9 is positioned outside the movable body and the other is positioned inside the movable body (e.g. stopper 18 is outside the movable body while stopper 18v9 is inside the movable body).  (See, as observed in Figure 12 of Kamada et al. which is similar to Figure 3 of Instant application where the first stopper 41 is outside and the second stopper 42 is inside).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2004/0129077 (Franz et al.).
With regards to claim 7, Kamada et al. does not discloses each of the first stopper and the second stopper is positioned inside the movable body.
Second of all, Franz et al. discloses a sensor comprising, as illustrated in Figures 1-5, an inertial sensor (e.g. the system as illustrated in Figures 3,5); a substrate (not illustrated; paragraph [0021]); a movable body 1 that swings around a swing axis along a Y-axis; a fixed portion (not label but the central block element connected to the spring 2 is this fixed portion in Figures 3,5) that supports the movable body and is fixed to the substrate; a stopper 51,52 that is fixed to the substrate and regulates rotational displacement of the movable body around a Z-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each of the first stopper and the second stopper is positioned inside the movable body as suggested by Franz et al. in lieu of the stopper configurations taught in the system of Kamada et al. to is a matter of optimization and choice possibilities where to position and arrange the stoppers, whether both stoppers outside the movable body or one stopper inside and one stopper outside the movable body (both of these embodiments disclosed by Kamada et al.) or both stoppers inside the movable body (as presently claimed), without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the stopper, namely to limit the motion of the movable body in the x/y direction and to guide the movable mass from elevated out of the x/y plane by vertical acceleration.  (See, paragraphs [0036],[0037] of Franz et al.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0252744 (Kamada et al.) in view of U.S. Patent Application Publication 2016/0061858 (Tanaka).
	With regards to claims 10-11, Kamada et al. does not disclose an electronic device or a vehicle comprising the inertial sensor; a control circuit that performs control based on a detection signal output from the inertial sensor.
Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-7, an inertial sensor 1; a substrate 2; a movable body 42 that swings around a swing axis J along a Y-axis; a fixed portion 41 that supports the movable body and is fixed to the substrate; a stopper 8 that is fixed to the substrate and regulates rotational displacement of the movable body around 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the inertial sensor to an electronic device or a vehicle as suggested by Tanaka to the system of Kamada et al. to exhibit a superior physical quantity sensing function and obtain high reliability for the electronic device and the vehicle.  (See, paragraphs [0009],[0025],[0027] of Tanaka).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/HELEN C KWOK/Primary Examiner, Art Unit 2861